Action for damages for alleged breach of contract relating to the sale of ice cream and similar products. Order granting plaintiff’s motion for an examination of the defendant before trial and permitting a discovery and inspection of defendant’s books, documents and records, in order to enable plaintiff to comply with defendant’s demand for a bill of particulars, affirmed, with twenty dollars costs and disbursements; examination and inspection to proceed on five days’ notice. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.